837
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 08/14/2019.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 10564682 B1)
1. Wu teaches a synchronous transmission pivot shaft device comprising: 
an assembly of a main body (11, 4, see figs 3, 5, 7), a first operation board (12, 121, 122 fig 1) and a second operation board (13, 131, 132 fig 1) disposed on the main body (figs 1, 3), the main body having a chamber (space within 11, see figs 4, 6), a first oblique rail (49, figs 6, 7) and a second oblique rail (other instance of 49, figs 6, 7) positioned on the chamber (fig 6), the first operation board (12) having a protruding arm section (5, fig 1), the second operation board (13) having a protruding arm section (6, fig 1), the arm section of the first operation board and the arm section of the second operation board respectively having connection ends (5118, fig 6), (6118, fig 6) and free ends (5111), (6111), the arm section of the first operation board and the arm section of the second operation board being respectively received in the first oblique rail (fig 6 shows that 5118 connects with 49 and 5, see col 9 lines 59-64 which recite ‘The first sliding section 5118 extends through one of the arcuate slots 49 and the aligned penetrating hole 81 to be slidable along the arcuate slot 49. The second sliding section 6118 extends through the other one of the arcuate slots 49 and the aligned penetrating hole 81 to be slidable along the arcuate slot 49’) and the second oblique rail (fig 6 shows that 6118 connects with 49 and 5, also see col 9 lines 59-64), whereby when the first operation board and the second operation board (figs 16, 18, 20) move, the arm section of the first operation board and the arm section of the second operation board respectively synchronously (col 10 lines 8-9 recite ‘synchronous pivoting of the first and second arm units 5, 6 in opposite rotational directions’) move along the first oblique rail and the second oblique rail (figs 16, 18, 20).

2. Wu teaches the synchronous transmission pivot shaft device as claimed in claim 1, wherein the first oblique rail and the second oblique rail (both instance of 49, fig 7) respectively have the form of arched slot (fig 7), the first oblique rail obliquely extending from an upper side to a lower side and left end (left end of fig 7, which corresponds to the right end of fig 6) of the main body (fig 7), the second oblique rail () obliquely extending from the upper side to the lower side and right end (right end of fig 7, which corresponds to the left end of fig 6) of the main body (fig 7), the arm section (5) of the first operation board obliquely extending from (5 is oblique or perpendicular to 5118) the connection end (5118) to the free end (5111) and the left end to form an arched protruding structure (511 is arched, see fig 6), the arm section (6) of the second operation board obliquely extending from (6 is oblique or perpendicular to 6118) the connection end (6118) to the free end (6111) and the left end to form an arched protruding structure (611 is arched, see fig 6), the curvature of the arched structures of the arm section of the first operation board and the arm section of the second operation board being equal to the curvature of the first oblique rail and the curvature of the second oblique rail (figs 14-20 indicate that the curvatures of the arms match the curvatures of the oblique rails).

15. Wu teaches the synchronous transmission pivot shaft device as claimed in claim 1, wherein the first and second operation boards (12), (13) are assembled with a case (1, 122, 132, fig 3) and a screen (2, fig 3), the arm section of the first operation board and the arm section of the second operation board move around a virtual axis (D3, fig 1), the virtual axis is positioned at a center of the motional range of the arm section of the first operation board and the arm section of the second operation board (figs 6, 8, 11, 12, 14-20 show that the arms rotate around D3 which is perpendicular to D1 and D2, at the center of the device).

16. Wu teaches the synchronous transmission pivot shaft device as claimed in claim 2, wherein the first and second operation boards (12), (13) are assembled with a case (1, 122, 132, fig 3) and a screen (2, fig 3), the arm section of the first operation board and the arm section of the second operation board move around a virtual axis (D3, fig 1), the virtual axis is positioned at a center of the motional range of the arm section of the first operation board and the arm section of the second operation board (figs 6, 8, 11, 12, 14-20 show that the arms rotate around D3 which is perpendicular to D1 and D2, at the center of the device).



Allowable Subject Matter
Claims 3-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 3-4, 17:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the upper side of the main body being formed with a first notch, the lower side of the main body being formed with a second notch, the first notch being positioned in a position in adjacency to the middle of the main body, the second notch being positioned in a position distal from the middle of the main body, a diaphragm being in a middle position of the chamber to partition the chamber into a first cavity and a second cavity, the first cavity being in communication with the first notch, the second cavity being in communication with the second notch  in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

The following is a statement of reasons for the indication of allowable subject matter for claims 5-8, 18:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein multiple restriction sections are disposed in the chamber, the restriction sections being block bodies with arched cross section, the restriction sections being classified into first restriction section and second restriction section, the first restriction section defining the first oblique rail, the second restriction section defining the second oblique rail  in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

The following is a statement of reasons for the indication of allowable subject matter for claims 9-14, 19-20:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the base seat being an arched plate body having an open chamber with an arched cross-sectional structure, the main body being permitted to reciprocally move within the chamber of the base seat 
the main body being pushed to move from a first position of the chamber to a second position,
an assembling section being disposed under the bottom section of the main body the assembling section being in the form of an elongated raised structure or an elongated sunken structure, a guide section being disposed in the chamber of the base seat, the guide section being in the form of an elongated sunken structure or an elongated raised structure. in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claims 3-4, Wu (US 10564682 B1) fails to teach the above noted limitations. 
Hsu (US 10664021 B1) teaches:
the upper side of the main body being formed with a first notch (right instance of 554, fig 9), the lower side of the main body being formed with a second notch (left instance of 554, fig 9), the first notch being positioned in a position in adjacency to the middle of the main body (fig 9), the second notch being positioned in a position distal from the middle of the main body (fig 9), a diaphragm (54, fig 9) 
However Hsu fails to teach the diaphragm being in a middle position of the chamber to partition the chamber into a first cavity and a second cavity, the first cavity being in communication with the first notch, the second cavity being in communication with the second notch. Instead there are two diaphragms and neither of them are in the middle. 

Regarding claims 5-8, Wu (US 10564682 B1) does not teach the first and second oblique rails being defined by multiple restriction sections. Instead Wu teaches cam 4 defines both oblique rails. It would not have been obvious to one of ordinary skill in the art to substitute multiple components for cam 4 in a way that claims 5-8 read on. 

Regarding claims 9-14, 19-20, Wu (US 10564682 B1) and Hsu (US 10664021 B1) fail to teach the above noted limitations. 

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Applicant's arguments filed 8/5/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

A. In Wu, the plate-shaped cam 4 is cut and formed with the arcuate slot 49 for assembling with the sliding sections 5118, 6118. Such configuration in Wu deviates from the present system and fails to disclose the claimed "... a first oblique rail 31 and a second oblique rail 42 being positioned on the chamber 55..."

The applicant respectfully disagrees with the Examiner's interpretation of the base seat 11/cam 4, the arcuate slots, etc., of Wu as similar to the claimed chamber and oblique rails. Wu does not dispose the oblique rail in the chamber defined by the long and short walls and the base wall of the base seat 11, and thus the claimed configuration is not provided in Wu.

However the rejections as described above and in the previous office action indicates that the chamber is a part of 11, which both oblique rails are positioned on, as shown in figs 4, 6. The rejections were not saying the oblique rails being inside the main body. This argument is not found persuasive.


Applicant argues:

B. Furthermore, Wu merely discloses that the first substrate unit 12 and the second substrate unit 13 are used to support the flexible screen 2. Wu, however, fails to disclose the claimed "...the first operation board 10 having a protruding arm section 11, the second operation board 20 having a protruding arm section 22...". 
The first substrate unit 12 and the second substrate unit 13 in Wu should be configured in a form of a flat plate structure in order to provide the function of supporting the flexible screen 2. Moreover, in Wu, the first and second arm units 5, 6 are not in the form of a structure protruding from the first and second substrate units 12, 13. Thus, the claimed "...the first operation board 10 having a protruding arm section 11, the second operation board 20 having a protruding arm section 22..." is not addressed, suggested or viable in Wu whatsoever.

Figure 1 clearly shows arm units 5, 6 protruding from 12 and 13. Figure 3 also shows that arm units 5, 6 would be protruding from 12 and 13 in an assembled state.


Applicant argues:

C. In addition, Wu's the first substrate unit 12 and the second substrate unit 13 have the form of a flat plate structure. The reference is different from the present system and fails to disclose the claimed components and structural (connection) features of the present system "...the arm section 11 of the first operation board 10 and the arm section 22 of the second operation board 20 being respectively received in the first oblique rail 31 and the second oblique rail 42...the arm section 11 of the first operation board 10 and the arm section 22 of the second operation board 20 respectively synchronously move along the first oblique rail 31 and the second oblique rail 42..." - such is not provided in Wu. 
The peripheries of the first and second substrate units 12, 13 in Wu have an even rectangular profile and are totally free from the claimed structural feature where the protruding arms are received in the oblique rails. The Examiner's interpretation of Wu in the attempt to find similarities with the subject system ignores the specific configuration of the components and the connection relationship therebetween.

However the rejections as described above and in the previous office action indicates that the sliding sections 5118 and 6118 are considered to be a part of arm sections 5, 6, while fig 6 clearly shows that 5118 and 6118 are received within the oblique rails. Further, as described in the rejections, col 9 lines 59-64 indicate that 5118 and 6118 connect with the oblique rails 49  and arms 5, 6.


Applicant argues:

D. Further, Wu employs a complicated assembly of shafts and holes as a rotational fulcrum to achieve rotational effect for the first and second substrate units 12, 13 or the first and second arm units 5, 6. This is different from the present system where the arm sections 11, 22 are moved within the oblique rails 31, 42. The Applicant respectfully disagrees with the Examiner's interpretation of Wu in attempting to establish the equivalency between the first and second arm units 5, 6 of Wu to the arm sections 11, 12 of the present system. In the present system, "...the arm sections 11, 22 are received in the oblique rails 31, 42 and move along the oblique rails 31, 42..." (around a virtual axis). In Wu, in contrast to the claimed system, it is impossible for the first and second arm units 5, 6 to be received in the arcuate slot 49 and moved within the arcuate slot 49.

As mentioned in the response to argument C, elements 5118 and 6118 are considered as a part of the arm units 5, 6. Figures 16, 18, 20 show that the arms move along the oblique rails due to elements 5118 and 6118.


Applicant argues:

E. More specifically, in Wu, the outer pivot sections 5114, 6114, inner pivot sections 5116, 6116, outer connecting sections 5115, 6115 and sliding sections 5118, 6118 are disposed on the outer arms 51, 61. The inner pivot sections 5222, 6222, first connecting ends 5232, 6232 and inner connecting sections 5223, 6223 are disposed on the inner arms 52, 62. The outer connecting sections 5115, 6115 of the outer arms 51, 61 and the inner connecting sections 5223, 6223 of the inner arms 52, 62 are respectively pivotally connected with the bores 531, 631 of the connecting members 53, 63. The inner pivot sections 5116, 6116 of the outer arms 51, 61 and the  
first connecting ends 5232, 6232 of the inner arms 52, 62 are respectively pivotally connected with the penetrating holes 551, 651 of the friction increasing members 55, 65. The outer pivot sections 5114, 6114 of the outer arms 51, 61 are assembled with the pivot hole 47 of the cam 4. The positioning shafts 543, 643 of the support brackets 54, 64 are pivotally connected with the positioning hole 40 of the cam 4. The penetrating hole 81 of the driving member 8 is pivotally connected with the sliding sections 5118, 6118 of the outer arms 51, 61. 
In contrast to Wu, the claimed system is totally devoid of the Wu's arrangement and assembling relationship. In addition, the present system is free from the operation mode of the reference where the outer connecting sections 5115, 6115 of the outer arms 51, 61 drive the connecting members 53, 63 to move upward. Also, the inner connecting sections 5223, 6223 of the inner arms 52, 62, the connecting members 53, 63 and the inner connecting sections 5223, 6223 of the inner arms 52, 62 are driven to move in a reverse direction (clockwise) around the outer connecting sections 5115, 6115 of the outer arms 51, 61. The friction increasing members 55, 65 and the first connecting ends 5232, 6232 of the inner arms 52, 62 are counterclockwise rotated around the inner pivot sections 5116, 6116 of the outer arms 51, 61. Such is not provided in Wu.

This argument is not found persuasive since it is not clear which limitations are being argued. Many of the claims are indicated as being allowable and this argument does not clearly highlight an alleged deficiency in the rejection of claim 1.


Applicant argues:

F. In addition, the claimed "... arm section 11 of the first operation board 10 and the arm section 22 of the second operation board 20 being respectively received in the first oblique rail 31 and the second oblique rail 42 ... the arm section 11 of the first operation board 10 and the arm section 22 of the second operation board 20 respectively synchronously move along the first oblique rail 31 and the second oblique rail 42..." provides a vertical component force in vertical direction, whereby the oblique rails 41, 42 support the arm sections 11, 22 to automatically maintain and achieve a stabilizing (or locating) effect for the opening/closing state of the arm sections 11, 22. In contrast to the present system, in Wu, it is necessary to additionally respectively pivotally connect the friction increasing members 55, 65 with the inner pivot sections 5116, 6116 of the outer arms 51, 61 and the first connecting ends 5232, 6232 of the inner arms 52, 62 so as to achieve a similar effect. 
Wu uses a solid structure as the fulcrum of the rotational shaft in order to achieve the effect of rotating and folding the first and second arm units 5, 6, which is not required in the present system. The structural design of the present system thus provides a simplified assembly and more efficient operation than the cited prior art.

This argument is not found persuasive since it is not clear which limitations are being argued. This argument seems to indicate some disclosed advantages of the present application over Wu. Many of the claims are indicated as being allowable. This argument fails to show any alleged deficiency in the rejection of claim 1.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841